*422Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered December 26, 2012, which denied defendant Fernando Romero’s motion for summary judgment dismissing the complaint and all cross claims as against him, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant Romero dismissing the complaint and all cross claims as against him.
Defendant Romero established entitlement to judgment as a matter of law in this action where plaintiff was injured when her car was struck from behind by a vehicle driven by defendant Hamilton, causing her car to strike Romero’s car. Romero submitted evidence showing that his car was stationary at the time of the accident (see Santana v Tic-Tak Limo Corp., 106 AD3d 572 [1st Dept 2013]).
In opposition, plaintiff failed to raise a triable issue of fact. Plaintiffs testimony that Romero stopped abruptly and failed to use his turn signal properly at an intersection prior to the collision fails to raise a triable issue (see Franco v Rolling Frito-Lay Sales, Ltd., 103 AD3d 543 [1st Dept 2013]; Cabrera v Rodriguez, 72 AD3d 553 [1st Dept 2010]; compare Tutrani v County of Suffolk, 10 NY3d 906 [2008]). Concur — Mazzarelli, J.P., Sweeny, Andrias, Manzanet-Daniels and Kapnick, JJ.